                                                                                                                                  -6
                                                        8QLWHG 6WDWHV 'LVWULFW &RXUW
                                                        &HQWUDO 'LVWULFW RI &DOLIRUQLD
                                                        $0(1'(' 129(0%(5  

 81,7(' 67$7(6 2) $0(5,&$ YV                                                'RFNHW 1R            &5 5*.

 'HIHQGDQW           %5(17 &+(:                                              6RFLDO 6HFXULW\ 1R                  
 DNDV                                                                       /DVW  GLJLWV

                                          -8'*0(17 $1' 352%$7,21&200,70(17 25'(5

                                                                                                                    0217+      '$<       <($5
            ,Q WKH SUHVHQFH RI WKH DWWRUQH\ IRU WKH JRYHUQPHQW WKH GHIHQGDQW DSSHDUHG LQ SHUVRQ RQ WKLV GDWH      $8*                

  &2816(/                                        3('52 &$67,//2 '(387< )('(5$/ 38%/,& '()(1'(5
                                                                             1DPH RI &RXQVHO

    3/($              *8,/7< DQG WKH FRXUW EHLQJ VDWLVILHG WKDW WKHUH LV D IDFWXDO EDVLV IRU WKH SOHD          12/2                    127
                                                                                                               &217(1'(5(                *8,/7<
  ),1',1*             7KHUH EHLQJ D ILQGLQJYHUGLFW RI *8,/7< GHIHQGDQW KDV EHHQ FRQYLFWHG DV FKDUJHG RI WKH RIIHQVHV RI
                     3RVVHVVLRQ RI  RU 0RUH 8QDXWKRUL]HG $FFHVV 'HYLFHV LQ YLRODWLRQ RI  86&   D DV FKDUJHG LQ &RXQW  RI WKH
                     ,QGLFWPHQW $JJUDYDWHG ,GHQWLW\ 7KHIW LQ YLRODWLRQ RI  86&  D DV FKDUJHG LQ &RXQW  RI WKH ,QGLFWPHQW
-8'*0(17             7KH &RXUW DVNHG ZKHWKHU WKHUH ZDV DQ\ UHDVRQ ZK\ MXGJPHQW VKRXOG QRW EH SURQRXQFHG %HFDXVH QR VXIILFLHQW FDXVH WR WKH
$1' 352%            FRQWUDU\ ZDV VKRZQ RU DSSHDUHG WR WKH &RXUW WKH &RXUW DGMXGJHG WKH GHIHQGDQW JXLOW\ DV FKDUJHG DQG FRQYLFWHG DQG RUGHUHG WKDW
  &200
  25'(5

,W LV RUGHUHG WKDW WKH GHIHQGDQW VKDOO SD\ WR WKH 8QLWHG 6WDWHV D VSHFLDO DVVHVVPHQW RI  ZKLFK LV GXH LPPHGLDWHO\
$Q\ XQSDLG EDODQFH VKDOO EH GXH GXULQJ WKH SHULRG RI LPSULVRQPHQW DW WKH UDWH RI QRW OHVV WKDQ  SHU TXDUWHU DQG
SXUVXDQW WR WKH %XUHDX RI 3ULVRQV
 ,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP

,W LV RUGHUHG WKDW WKH GHIHQGDQW VKDOO SD\ UHVWLWXWLRQ WR &KDVH %DQN 86$ 1$ LQ WKH WRWDO DPRXQW RI  SXUVXDQW WR
 86&  $

5HVWLWXWLRQ VKDOO EH GXH GXULQJ WKH SHULRG RI LPSULVRQPHQW SXUVXDQW WR WKH %XUHDX RI 3ULVRQV
 ,QPDWH )LQDQFLDO
5HVSRQVLELOLW\ 3URJUDP ,I DQ\ DPRXQW RI WKH UHVWLWXWLRQ UHPDLQV XQSDLG DIWHU UHOHDVH IURP FXVWRG\ WKH ILQDO SD\PHQW
VKDOO EH SDLG LQ IXOO QR ODWHU WKDQ  GD\V DIWHU WKH GHIHQGDQW KDV EHHQ UHOHDVHG IURP FXVWRG\

7KH GHIHQGDQW VKDOO FRPSO\ ZLWK *HQHUDO 2UGHU 1R 

3XUVXDQW WR *XLGHOLQH  (D DOO ILQHV DUH ZDLYHG DV WKH &RXUW ILQGV WKDW WKH GHIHQGDQW KDV HVWDEOLVKHG WKDW KH LV
XQDEOH WR SD\ DQG LV QRW OLNHO\ WR EHFRPH DEOH WR SD\ DQ\ ILQH

3XUVXDQW WR WKH 6HQWHQFLQJ 5HIRUP $FW RI  LW LV WKH MXGJPHQW RI WKH &RXUW WKDW WKH GHIHQGDQW %UHQW &KHZ LV
KHUHE\ FRPPLWWHG RQ &RXQWV  DQG  RI WKH ,QGLFWPHQW WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI
6(9(17<),9(  0217+6 7KLV WHUP FRQVLVWV RI ),)7<21(  0217+6 RQ &RXQW  DQG 7:(17<
)285  0217+6 RQ &RXQW  WR EH VHUYHG FRQVHFXWLYHO\ WR WKH WHUP LPSRVHG RQ &RXQW 




&5 ZSG                                 -8'*0(17 	 352%$7,21&200,70(17 25'(5                                                    3DJH  RI 
 86$ YV     %5(17 &+(:                                            'RFNHW 1R   &5 5*.

7KH &RXUW UHFRPPHQGV WKDW WKH %XUHDX RI 3ULVRQV FRQGXFW D PHQWDO KHDOWK HYDOXDWLRQ RI WKH GHIHQGDQW DQG SURYLGH DOO
QHFHVVDU\ WUHDWPHQW

8SRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW VKDOO EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI 7+5(( <($56
7KLV WHUP FRQVLVWV RI 7+5(( <($56 RQ &RXQW  DQG 21( <($5 RQ &RXQW  RI WKH ,QGLFWPHQW DOO VXFK WHUPV WR UXQ
FRQFXUUHQWO\ XQGHU WKH IROORZLQJ WHUPV DQG FRQGLWLRQV

       7KH GHIHQGDQW VKDOO FRPSO\ ZLWK WKH UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV 3UREDWLRQ 2IILFH *HQHUDO 2UGHU
          ZLWK WKH H[FHSWLRQ RI &RQGLWLRQV   DQG  RI WKDW RUGHU

       7KH GHIHQGDQW VKDOO UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH 7KH GHIHQGDQW VKDOO VXEPLW WR RQH
         GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP FXVWRG\ DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV WKHUHDIWHU QRW WR H[FHHG
         HLJKW WHVWV SHU PRQWK DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

       7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ DQ RXWSDWLHQW VXEVWDQFH DEXVH WUHDWPHQW DQG FRXQVHOLQJ SURJUDP WKDW LQFOXGHV
         XULQDO\VLV EUHDWK DQGRU VZHDW SDWFK WHVWLQJ DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU 7KH GHIHQGDQW VKDOO DEVWDLQ
         IURP XVLQJ DOFRKRO DQG LOOLFLW GUXJV DQG IURP DEXVLQJ SUHVFULSWLRQ PHGLFDWLRQV GXULQJ WKH SHULRG RI
         VXSHUYLVLRQ

       7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ PHQWDO KHDOWK WUHDWPHQW ZKLFK PD\ LQFOXGH HYDOXDWLRQ DQG FRXQVHOLQJ XQWLO
         GLVFKDUJHG IURP WKH WUHDWPHQW E\ WKH WUHDWPHQW SURYLGHU ZLWK WKH DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

       7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ D JDPEOHUV
 DQRQ\PRXV SURJUDP DV DSSURYHG DQG GLUHFWHG E\ WKH 3UREDWLRQ
         2IILFHU XQWLO GLVFKDUJHG IURP WKH SURJUDP E\ WKH VHUYLFH SURYLGHU ZLWK WKH DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

       $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW VKDOO SD\ DOO RU SDUW RI WKH FRVWV RI WKH &RXUWRUGHUHG
         WUHDWPHQW WR WKH DIWHUFDUH FRQWUDFWRUV GXULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ 7KH GHIHQGDQW VKDOO SURYLGH
         SD\PHQW DQG SURRI RI SD\PHQW DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU ,I WKH GHIHQGDQW KDV QR DELOLW\ WR SD\ QR
         SD\PHQW VKDOO EH UHTXLUHG

       'XULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ WKH GHIHQGDQW VKDOO SD\ WKH VSHFLDO DVVHVVPHQW DQG UHVWLWXWLRQ LQ
         DFFRUGDQFH ZLWK WKLV MXGJPHQW
V RUGHUV SHUWDLQLQJ WR VXFK SD\PHQW

       7KH GHIHQGDQW VKDOO DSSO\ DOO PRQLHV UHFHLYHG IURP LQFRPH WD[ UHIXQGV WR WKH RXWVWDQGLQJ &RXUWRUGHUHG
         ILQDQFLDO REOLJDWLRQ ,Q DGGLWLRQ WKH GHIHQGDQW VKDOO DSSO\ DOO PRQLHV UHFHLYHG IURP ORWWHU\ ZLQQLQJV
         LQKHULWDQFH MXGJPHQWV DQG DQ\ DQWLFLSDWHG RU XQH[SHFWHG ILQDQFLDO JDLQV WR WKH RXWVWDQGLQJ &RXUWRUGHUHG
         ILQDQFLDO REOLJDWLRQ

       :KHQ QRW HPSOR\HG RU H[FXVHG E\ WKH 3UREDWLRQ 2IILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU DFFHSWDEOH UHDVRQV WKH
         GHIHQGDQW VKDOO SHUIRUP  KRXUV RI FRPPXQLW\ VHUYLFH SHU ZHHN DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFH

      7KH GHIHQGDQW VKDOO QRW REWDLQ RU SRVVHVV DQ\ GULYHU
V OLFHQVH 6RFLDO 6HFXULW\ QXPEHU ELUWK FHUWLILFDWH SDVVSRUW
         RU DQ\ RWKHU IRUP RI LGHQWLILFDWLRQ LQ DQ\ QDPH RWKHU WKDQ WKH GHIHQGDQW
V WUXH OHJDO QDPH QRU VKDOO WKH
         GHIHQGDQW XVH DQ\ QDPH RWKHU WKDQ KLV WUXH OHJDO QDPH ZLWKRXW WKH SULRU ZULWWHQ DSSURYDO RI WKH 3UREDWLRQ
         2IILFHU




&5 ZSG                        -8'*0(17 	 352%$7,21&200,70(17 25'(5                                      3DJH  RI 
 86$ YV     %5(17 &+(:                                                      'RFNHW 1R       &5 5*.

      7KH GHIHQGDQW VKDOO VXEPLW GHIHQGDQW
V SHUVRQ DQG DQ\ SURSHUW\ UHVLGHQFH YHKLFOH SDSHUV FRPSXWHU RWKHU
         HOHFWURQLF FRPPXQLFDWLRQ RU GDWD VWRUDJH GHYLFHV RU PHGLD DQG HIIHFWV WR VHDUFK DQG VHL]XUH DW DQ\ WLPH RI WKH
         GD\ RU QLJKW E\ DQ\ ODZ HQIRUFHPHQW RU SUREDWLRQ RIILFHU ZLWK RU ZLWKRXW D ZDUUDQW DQG ZLWK RU ZLWKRXW FDXVH

      7KH GHIHQGDQW VKDOO FRRSHUDWH LQ WKH FROOHFWLRQ RI D '1$ VDPSOH IURP WKH GHIHQGDQW

7KH &RXUW DXWKRUL]HV WKH 3UREDWLRQ 2IILFH WR GLVFORVH WKH 3UHVHQWHQFH 5HSRUW WR WKH VXEVWDQFH DEXVH WUHDWPHQW SURYLGHU
WR IDFLOLWDWH WKH GHIHQGDQW
V WUHDWPHQW IRU QDUFRWLF DGGLFWLRQ RU GUXJ GHSHQGHQF\ )XUWKHU UHGLVFORVXUH RI WKH
3UHVHQWHQFH 5HSRUW E\ WKH WUHDWPHQW SURYLGHU LV SURKLELWHG ZLWKRXW WKH FRQVHQW RI WKH VHQWHQFLQJ MXGJH

7KH &RXUW DXWKRUL]HV WKH 3UREDWLRQ 2IILFHU WR GLVFORVH WKH 3UHVHQWHQFH 5HSRUW DQGRU DQ\ SUHYLRXV PHQWDO KHDOWK
HYDOXDWLRQV RU UHSRUWV WR WKH WUHDWPHQW SURYLGHU 7KH WUHDWPHQW SURYLGHU PD\ SURYLGH LQIRUPDWLRQ H[FOXGLQJ WKH
3UHVHQWHQFH UHSRUW WR 6WDWH RU ORFDO VRFLDO VHUYLFH DJHQFLHV VXFK DV WKH 6WDWH RI &DOLIRUQLD 'HSDUWPHQW RI 6RFLDO
6HUYLFH IRU WKH SXUSRVH RI WKH FOLHQW
V UHKDELOLWDWLRQ

7KH &RXUW UHFRPPHQGV WKDW GHIHQGDQW EH SODFHG LQ WKH %XUHDX RI 3ULVRQV KRXU 'UXJ DQG $OFRKRO 3URJUDP

)XUWKHU WKH &RXUW UHFRPPHQGV WKDW WKH GHIHQGDQW EH GHVLJQDWHG WR D %XUHDX RI 3ULVRQV IDFLOLW\ LQ 6RXWKHUQ &DOLIRUQLD

'HIHQGDQW LV DGYLVHG RI KLV ULJKW WR DSSHDO

$W WKH UHTXHVW RI WKH JRYHUQPHQW WKH UHPDLQLQJ &RXQWV DUH RUGHUHG GLVPLVVHG


 ,Q DGGLWLRQ WR WKH VSHFLDO FRQGLWLRQV RI VXSHUYLVLRQ LPSRVHG DERYH LW LV KHUHE\ RUGHUHG WKDW WKH 6WDQGDUG &RQGLWLRQV RI 3UREDWLRQ DQG
 6XSHUYLVHG 5HOHDVH ZLWKLQ WKLV MXGJPHQW EH LPSRVHG 7KH &RXUW PD\ FKDQJH WKH FRQGLWLRQV RI VXSHUYLVLRQ UHGXFH RU H[WHQG WKH SHULRG RI
 VXSHUYLVLRQ DQG DW DQ\ WLPH GXULQJ WKH VXSHUYLVLRQ SHULRG RU ZLWKLQ WKH PD[LPXP SHULRG SHUPLWWHG E\ ODZ PD\ LVVXH D ZDUUDQW DQG UHYRNH
 VXSHUYLVLRQ IRU D YLRODWLRQ RFFXUULQJ GXULQJ WKH VXSHUYLVLRQ SHULRG




            $XJXVW    / November 16, 2018
            'DWH                                                  5 *$5< ./$861(5
                                                                  81,7(' 67$7(6 ',675,&7 -8'*(

 ,W LV RUGHUHG WKDW WKH &OHUN GHOLYHU D FRS\ RI WKLV -XGJPHQW DQG 3UREDWLRQ&RPPLWPHQW 2UGHU WR WKH 86 0DUVKDO RU RWKHU TXDOLILHG RIILFHU

                                                                  &OHUN 86 'LVWULFW &RXUW



            $XJXVW   / November 16, 2018             %\    6 95 9DOOHU\
            )LOHG 'DWH                                            'HSXW\ &OHUN




&5 ZSG                             -8'*0(17 	 352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
 86$ YV     %5(17 &+(:                                                            'RFNHW 1R        &5 5*.


 7KH GHIHQGDQW VKDOO FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW VHW IRUWK EHORZ

                                 67$1'$5' &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6(

                                 :KLOH WKH GHIHQGDQW LV RQ SUREDWLRQ RU VXSHUYLVHG UHOHDVH SXUVXDQW WR WKLV MXGJPHQW
     7KH GHIHQGDQW VKDOO QRW FRPPLW DQRWKHU )HGHUDO VWDWH RU ORFDO FULPH        WKH GHIHQGDQW VKDOO QRW DVVRFLDWH ZLWK DQ\ SHUVRQV HQJDJHG LQ FULPLQDO
     WKH GHIHQGDQW VKDOO QRW OHDYH WKH MXGLFLDO GLVWULFW ZLWKRXW WKH ZULWWHQ         DFWLYLW\ DQG VKDOO QRW DVVRFLDWH ZLWK DQ\ SHUVRQ FRQYLFWHG RI D IHORQ\
       SHUPLVVLRQ RI WKH FRXUW RU SUREDWLRQ RIILFHU                                   XQOHVV JUDQWHG SHUPLVVLRQ WR GR VR E\ WKH SUREDWLRQ RIILFHU
     WKH GHIHQGDQW VKDOO UHSRUW WR WKH SUREDWLRQ RIILFHU DV GLUHFWHG E\ WKH       WKH GHIHQGDQW VKDOO SHUPLW D SUREDWLRQ RIILFHU WR YLVLW KLP RU KHU DW DQ\
       FRXUW RU SUREDWLRQ RIILFHU DQG VKDOO VXEPLW D WUXWKIXO DQG FRPSOHWH             WLPH DW KRPH RU HOVHZKHUH DQG VKDOO SHUPLW FRQILVFDWLRQ RI DQ\
       ZULWWHQ UHSRUW ZLWKLQ WKH ILUVW ILYH GD\V RI HDFK PRQWK                        FRQWUDEDQG REVHUYHG LQ SODLQ YLHZ E\ WKH SUREDWLRQ RIILFHU
     WKH GHIHQGDQW VKDOO DQVZHU WUXWKIXOO\ DOO LQTXLULHV E\ WKH SUREDWLRQ         WKH GHIHQGDQW VKDOO QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI
       RIILFHU DQG IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU                   EHLQJ DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU
     WKH GHIHQGDQW VKDOO VXSSRUW KLV RU KHU GHSHQGHQWV DQG PHHW RWKHU             WKH GHIHQGDQW VKDOO QRW HQWHU LQWR DQ\ DJUHHPHQW WR DFW DV DQ LQIRUPHU
       IDPLO\ UHVSRQVLELOLWLHV                                                        RU D VSHFLDO DJHQW RI D ODZ HQIRUFHPHQW DJHQF\ ZLWKRXW WKH SHUPLVVLRQ
     WKH GHIHQGDQW VKDOO ZRUN UHJXODUO\ DW D ODZIXO RFFXSDWLRQ XQOHVV                RI WKH FRXUW
       H[FXVHG E\ WKH SUREDWLRQ RIILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU           DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW VKDOO QRWLI\ WKLUG
       DFFHSWDEOH UHDVRQV                                                             SDUWLHV RI ULVNV WKDW PD\ EH RFFDVLRQHG E\ WKH GHIHQGDQW¶V FULPLQDO
     WKH GHIHQGDQW VKDOO QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V SULRU         UHFRUG RU SHUVRQDO KLVWRU\ RU FKDUDFWHULVWLFV DQG VKDOO SHUPLW WKH
       WR DQ\ FKDQJH LQ UHVLGHQFH RU HPSOR\PHQW                                       SUREDWLRQ RIILFHU WR PDNH VXFK QRWLILFDWLRQV DQG WR FRQIRUP WKH
     WKH GHIHQGDQW VKDOO UHIUDLQ IURP H[FHVVLYH XVH RI DOFRKRO DQG VKDOO QRW         GHIHQGDQW¶V FRPSOLDQFH ZLWK VXFK QRWLILFDWLRQ UHTXLUHPHQW
       SXUFKDVH SRVVHVV XVH GLVWULEXWH RU DGPLQLVWHU DQ\ QDUFRWLF RU RWKHU      WKH GHIHQGDQW VKDOO XSRQ UHOHDVH IURP DQ\ SHULRG RI FXVWRG\ UHSRUW
       FRQWUROOHG VXEVWDQFH RU DQ\ SDUDSKHUQDOLD UHODWHG WR VXFK VXEVWDQFHV          WR WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV
       H[FHSW DV SUHVFULEHG E\ D SK\VLFLDQ                                         DQG IRU IHORQ\ FDVHV RQO\ QRW SRVVHVV D ILUHDUP GHVWUXFWLYH GHYLFH
     WKH GHIHQGDQW VKDOO QRW IUHTXHQW SODFHV ZKHUH FRQWUROOHG VXEVWDQFHV             RU DQ\ RWKHU GDQJHURXV ZHDSRQ
       DUH LOOHJDOO\ VROG XVHG GLVWULEXWHG RU DGPLQLVWHUHG




&5 ZSG                                    -8'*0(17 	 352%$7,21&200,70(17 25'(5                                                             3DJH  RI 
             7KH GHIHQGDQW ZLOO DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV SXUVXDQW WR *HQHUDO 2UGHU  VHW IRUWK EHORZ
       

                 67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW VKDOO SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW SXUVXDQW WR  86& I 3D\PHQWV PD\ EH VXEMHFW
 WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ SXUVXDQW WR  86& J ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH QRW
 DSSOLFDEOH IRU RIIHQVHV FRPSOHWHG SULRU WR $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW VKDOO SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  86& 

          7KH GHIHQGDQW VKDOO QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86& E)

         7KH GHIHQGDQW VKDOO QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ WKH
 GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86& N 7KH
 &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP DGMXVW
 WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQSXUVXDQW WR  86& N 6HH DOVR  86& G DQG IRU SUREDWLRQ  86&
 D

           3D\PHQWV VKDOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                      6SHFLDO DVVHVVPHQWV SXUVXDQW WR  86& 
                      5HVWLWXWLRQ LQ WKLV VHTXHQFH SXUVXDQW WR  86&  L DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG
                       6WDWHV LV SDLG
                               1RQIHGHUDO YLFWLPV LQGLYLGXDO DQG FRUSRUDWH
                               3URYLGHUV RI FRPSHQVDWLRQ WR QRQIHGHUDO YLFWLPV
                               7KH 8QLWHG 6WDWHV DV YLFWLP
                      )LQH
                      &RPPXQLW\ UHVWLWXWLRQ SXUVXDQW WR  86& F DQG
                      2WKHU SHQDOWLHV DQG FRVWV
                                63(&,$/ &21',7,216 )25 352%$7,21 $1' 683(59,6(' 5(/($6(

           $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW VKDOO SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW UHSRUW
 LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW ZLWK
 VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW VKDOO QRW DSSO\ IRU DQ\ ORDQ RU RSHQ
 DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU
           7KH GHIHQGDQW VKDOO PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\ SURFHHGV
 VKDOO EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK VKDOO EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV LQFOXGLQJ DQ\
 EXVLQHVV DFFRXQWV VKDOO EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW VKDOO QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO




                                7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5 ZSG                                -8'*0(17 	 352%$7,21&200,70(17 25'(5                                                       3DJH  RI 
 86$ YV     %5(17 &+(:                                                          'RFNHW 1R      &5 5*.




                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                               %\
            'DWH                                                     'HSXW\ 0DUVKDO

                                                                  &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\


                                                                     &OHUN 86 'LVWULFW &RXUW


                                                               %\
            )LOHG 'DWH                                               'HSXW\ &OHUN
                                                 )25 86 352%$7,21 2)),&( 86( 21/<

         8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH
WHUP RI VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

         7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP



         6LJQHG
                     'HIHQGDQW                                                      'DWH


                     8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                     'DWH




&5 ZSG                                -8'*0(17 	 352%$7,21&200,70(17 25'(5                                                      3DJH  RI 
